Citation Nr: 0205089	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee disability manifested by instability, rated as 10 
percent disabling from July 7, 1995, and 20 percent disabling 
from April 30, 2001. 

2.  Determination of initial rating assignment for service-
connected arthritis of the left knee, initially rated as 10 
percent disabling from July 7, 1995. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in February 
1996, April 1997, and September 2001 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The February 1996 rating decision denied an increased 
(compensable) rating for residuals of a left knee injury.  
The veteran entered notice of disagreement with this decision 
in March 1996; the RO issued a statement of the case in June 
1996; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in January 1997.  An April 1997 RO 
rating decision granted a 10 percent rating for residuals of 
a left knee injury.  A September 2001 decision by the RO 
increased the rating for residuals of a left knee injury to 
20 percent in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001), effective from April 30, 2001, and assigned 
a separate 10 percent disability rating for arthritis of the 
left knee.  Inasmuch as the veteran has not indicated 
satisfaction with the ratings assigned, has not withdrawn his 
appeal, and the maximum schedular disability ratings have not 
been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period prior to April 30, 2001, the service-
connected left knee disability manifested by instability 
caused no more than slight lateral instability. 

2.  For the period beginning April 30, 2001, the service-
connected left knee disability manifested by instability 
caused no more than moderate instability.  

3.  During the pendency of the claim, the veteran's left knee 
arthritis has been primarily manifested by:  x-ray evidence 
of minimal arthritis; left knee flexion limited to not more 
than 0 degrees and extension limited to not more than 135 
degrees, with painful movement and fatigability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating for service-connected left knee 
disability manifested by instability in excess of 10 percent 
prior to April 30, 2001, and in excess of 20 percent from 
April 30, 2001, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5257 
(2001).  

2.  The criteria for an initial rating in excess of 10 
percent for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-
4.14, 4.20, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board finds that, in this appellant's case, 
the requirements of the Veterans Claims Assistance Act of 
2000 and implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for his service-connected residuals of left 
knee injury, including instability, and for a higher initial 
rating for his service-connected arthritis.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional treatment records or other evidence 
which has not been obtained.  The appellant was afforded a 
personal hearing before the undersigned member of the Board 
in April 2002.  

The veteran was afforded VA orthopedic examinations of the 
left knee in October 1995 and April 2001, which included the 
history, subjective complaints, objective findings, clinical 
measures of ranges of motion and notation of painful motion 
of the left knee, and x-ray examinations of the left knee.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  Increased Rating for Knee Disability manifested by 
Instability

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001)  

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe.  38 C.F.R. 
§ 4.71a.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected left knee 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board finds that this claim for increased rating presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  In claims for increased rating, the 
present disability level is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Service connection for residuals of left knee injury has been 
in effect from December 1970, originally rated as medial 
collateral ligament strain of the left knee and rated as 
noncompensably disabling.  That rating was based on the 
veteran having sustained multiple abrasions to the left knee 
in an automobile accident during service, which required 
hospitalization, and clinical findings which included slight 
laxity of the medial collateral ligament.  

The veteran entered a claim for increased rating in July 
1995.  An April 1997 RO rating decision granted a 10 percent 
rating for residuals of the left knee injury.  The veteran's 
service-connected disability has been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  During the appeal, based on the 
findings of an April 2001 VA compensation examination, a 
September 2001 decision by the RO increased the rating to 20 
percent, effective from the date of VA examination on April 
30, 2001.  (A separate 10 percent rating for arthritis of the 
left knee was granted in September 2001 during the pendency 
of the claim, and is a separate rating issue addressed 
below).  

The veteran has contended generally that his left knee 
disability has increased in severity since 1995.  

After a review of all the evidence, the Board finds that, for 
the period prior to April 30, 2001, the veteran's service-
connected disability manifested by instability caused no more 
than slight lateral instability of the left knee.  The 
evidence shows that in service there was a finding of slight 
laxity of the medial collateral ligament.  An October 1995 VA 
examination revealed no laxity.  At this examination, the 
veteran reported that weight bearing would cause his knee to 
buckle at times, and the examiner noted the veteran ambulated 
with a cane.  The Board has considered the veteran's personal 
hearing testimony presented before the undersigned member of 
the Board in April 2002, but finds that the veteran's general 
descriptions of impairment involving the left knee, described 
as some instability or occasional "buckling" of the left 
knee, do not demonstrate impairment of the left knee during 
this period which more nearly approximates moderate recurrent 
subluxation or lateral instability.  The currently assigned 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, encompasses the veteran's slight recurrent lateral 
instability of the left knee for the period prior to April 
30, 2001. 

For the period beginning April 30, 2001, the disability has 
been manifested by not more than moderate instability of the 
left knee.  The April 2001 VA examination is the first 
evidence of moderate left knee disability.  At the April 2001 
examination, the veteran reported a history of left knee 
injury during an automobile accident in service with 
hospitalization, and progressive problems over subsequent 
years, including swelling and giving way.  Physical 
examination revealed only a slight amount of crepitation and 
"moderate" instability upon anteroposterior testing.  The 
relevant diagnosis was residual left knee injury with 
anterior cruciate ligament instability.  At the personal 
hearing in April 2002 before the undersigned member of the 
Board, the veteran testified in relevant part as follows:  he 
was unable to walk or stand for long periods of time; his 
left knee locked up once in a while; he experienced left knee 
swelling about once a week; and he had not paid attention to 
any popping or cracking sound or crepitus of the left knee.  
Based on this evidence, the Board finds that a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
encompasses the veteran's moderate recurrent lateral 
instability of the left knee for this period of time, 
including his reported complaints of left knee locking and 
swelling.  

A rating in excess of 20 percent for the veteran's disability 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The evidence of record does not demonstrate that the 
veteran's recurrent lateral instability of the left knee has 
manifested in disability more nearly approximating "severe" 
recurrent lateral instability or subluxation of the left knee 
as contemplated by a 30 percent rating.  Diagnostic Code 
5257.  The April 2001 examination specifically found only 
moderate lateral instability, and the veteran's reported 
symptoms on prolonged standing or walking, and occasional 
locking appear consistent with the conclusion of the examiner 
of no more than moderate lateral instability of the left 
knee.  For these reasons, the Board finds that the criteria 
for a rating for left knee disability manifested by 
instability, in excess of 10 percent prior to April 30, 2001, 
and in excess of 20 percent from April 30, 2001, have not 
been met.  The preponderance of the evidence is against the 
claim.  

III.  Initial Rating for Arthritis of the Left Knee

In a September 2001 decision during the appeal, service 
connection was granted for the separate disability of 
arthritis of the left knee.  A separate initial rating of 10 
percent was assigned for left knee arthritis, effective from 
July 7, 1995.  

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
potential applicability of "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, in order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition of arthritis.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  Even if the veteran technically has full range of 
motion but the motion is inhibited by pain, a minimum 
compensable rating for arthritis under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 would be available.  VAOPGCPREC 9-98.  
In this case, the veteran's left knee arthritis, which has 
been confirmed by x-ray findings, is supported by some 
evidence of painful motion, specifically an April 2001 VA 
examination report which revealed some limitation of motion 
due to pain.  However, to warrant a higher rating, the 
evidence must demonstrate limited motion, including due to 
painful motion, which more nearly approximates the rating 
criteria for a 20 percent rating for limitation of motion of 
the left knee joint.  

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the leg or knee which include the following:  
for flexion limited to 45 degrees, a 10 percent rating is 
warranted; and for flexion limited to 30 degrees, a 20 
percent rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(normal flexion for the leg or knee is to 140 degrees).  

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg or knee which include the following:  
for extension of the leg limited to 10 degrees, a 10 percent 
rating is warranted; and for extension of the leg limited to 
15 degrees, a 20 percent rating is warranted.  See 38 C.F.R. 
§ 4.71, Plate I (normal extension for the leg or knee is to 
zero degrees).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The evidence in this case shows that, at a July 1995 VA 
examination, the veteran reported that he had chronic left 
knee pain and pain with weather changes.  The history also 
included a (non-service-connected) right knee tibia-fibula 
fracture and complaints of right knee and right leg pain with 
weight bearing.  The VA examiner noted the veteran ambulated 
with a cane, but did not indicate for which joint or joints 
the cane was being used.  Examination revealed flexion of the 
left knee to 140 degrees and extension to 0 degrees.  X-rays 
revealed minimal degenerative joint disease of the left knee. 

At a VA compensation examination in April 2001, the veteran 
reported a history of left knee injury during an automobile 
accident in service with hospitalization, and progressive 
problems over subsequent years, including pain, stiffness, 
fatigability, and lack of endurance.  He reported that he 
experienced flare-ups about three to four times a year, 
manifested by more pain, swelling, and soreness, which lasted 
for a couple of weeks and made it more difficult to get up 
and about.  He reported that he used a cane, but not a brace, 
following a post-service right knee injury in 1976.  Physical 
examination revealed a little bit of medial compartment 
soreness and pain throughout ranges of motion of the left 
knee from 0 degrees in extension to 135 degrees in flexion.  
The relevant diagnosis was arthritis of the left knee which 
was related to the service-connected left knee injury 
(trauma) and ligament instability problems. 

At the April 2002 hearing, the veteran testified in relevant 
part as follows:  he had severe or sharp left knee pain when 
he walked the stairs or stood too long; he had pain when 
bending his knees; he was taking Motrin daily for knee pain; 
he experienced left knee stiffness; his left knee condition 
had worsened since 1995; his left knee was just as bad in 
1995 as it was in 2001; the weather affected his left knee; 
pain limited the ability to bend his left knee, including 
inability to bend down to pick up something from the floor or 
to squat; and he slept with his leg in a sling.  The veteran 
indicated that he was taking Motrin, but did not indicate 
whether it was for left knee pain, or other non-service-
connected disorders of right knee or leg pain, back pain, or 
stiffness of the hands. 

After a review of the evidence, the Board finds that, at all 
times during the pendency of the claim, the veteran's left 
knee arthritis has been manifested by x-ray evidence of 
minimal arthritis, left knee flexion limited to not more than 
0 degrees, with painful movement and fatigability, and 
extension of the left knee limited to not more than 135 
degrees, with painful movement and fatigability.  The 
clinical findings demonstrate good range of motion of the 
left knee.  The April 2001 examination noted ranges of motion 
of the knee from 0 degrees of extension to 135 degrees of 
flexion (140 degrees is full flexion).  The October 1995 VA 
examination reflects even slightly fuller ranges of motion of 
the left knee, from 0 to 140 degrees, without evidence of 
more restricted limitation of flexion or extension due to 
painful or weakened motion.   The April 2001 VA examination 
noted that the veteran had complaints of pain throughout the 
range of motion, not only at the extremes of motion.  
Nevertheless, even with consideration of problems caused by 
pain and weakness, the Board finds that the evidence does not 
demonstrate disability more nearly approximating extension of 
the leg limited to 15 degrees, or disability more nearly 
approximating flexion limited to 30 degrees, such as to 
warrant an initial rating for arthritis in excess of the 
initially assigned 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261; see 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.  

In reaching this decision, the Board has considered the 
veteran's written assertions and testimony of painful motion 
and limitation of the left knee, including testimony of 
"severe" left knee pain.  The Board finds, however, that 
the veteran's general characterizations of pain and 
limitation of motion and function of his left knee are 
outweighed by the more specific clinical findings and 
measures of range of motion of the knees, including clinical 
findings which demonstrate good motion despite pain.  

The clinical findings in April 2001 revealed a good range of 
motion with a little bit of medial compartment soreness.  The 
clinical findings at the April 2001 VA examination indicated 
some pain on all ranges of motion, but did not indicate 
inability to perform motion testing, wincing, or grimacing, 
or other objective indicators of painful motion of the left 
knee during motion testing.  While functional loss due to 
pain is rated as limited motion, there is no indication in 
the record that the veteran's functional losses equate to 
disability that would warrant a higher rating.  Schafrath at 
592; VAOPGCPREC 9-98.  At all times during the pendency of 
the claim, the veteran's arthritis of the left knee has been 
characterized as minimal.  The October 1995 x-rays revealed 
"minimal" arthritis in the left knee, including "very 
minimal" medial semilunar cartilage calcification and 
ossicles adjacent to the medial femoral condyle, with the 
joint space preserved.  The April 2001 x-rays revealed soft 
tissue calcifications on the medial side of the left femur, 
which may represent previous fracture fragments, myositis 
ossificans, or sesamoid bones.  A July 2001 x-ray of the left 
knee revealed multiple bony fragments on the medial aspect of 
the left tibia, compatible with partially ossified and fused 
apophysis, with no evidence of a fracture.  

With regard to the veteran's reporting of symptomatology, on 
the occasions that he has reported use of a cane and the 
taking of Motrin, the evidence also reflects complaints of 
(non-service-connected) right knee and right leg pain, low 
back pain, and stiffness of the hands.  It is unclear for 
which of the multiple painful joints the veteran takes 
Motrin, and he has not indicated that it is only or even 
primarily for his left knee symptoms.  Additionally, the 
evidence does not reflect that the veteran was ever 
prescribed medication specifically for his left knee 
symptoms.  The evidence reflects no significant medical 
treatment for left knee disability, but only VA compensation 
examinations several years apart with no complaints of left 
knee disability in the interim.  The veteran testified that 
he saw a physician for about a year regarding the left knee, 
but indicated that treatment consisted of advice to wear an 
Ace bandage when the left knee needed support.  In April 
2002, he reported that he had not seen a physician for the 
left knee since the April 2001 VA compensation examination.  
The veteran indicated at the hearing that his left knee pain 
was of maximum severity of "10" (on a scale of 1 to 10), 
but qualified this by his testimony that this level of pain 
occurred mostly when he walked stairs.  The veteran testified 
that he could bend his knees a little, but not fully.  The 
veteran testified that he experienced flare-ups of left knee 
pain and symptomatology, but indicated that such flare-ups 
occurred only 3 or 4 times per year.  While the veteran 
testified in a general sense that his left knee disability 
had worsened since 1995, upon clarification of the question, 
he testified that he was experiencing the same symptoms in 
April 2002 that he had been experiencing in 1995, and that 
the symptoms were of the same severity in April 2002 as they 
had been in 1995.  

This sort of evidence, taken as a whole, causes the Board to 
conclude that functional loss caused by pain does not equate 
to disability that would warrant a higher rating under 
applicable rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Even with considerations of 
pain on all ranges of motion and complaints of fatigability, 
the greater weight of the evidence is against a finding that 
his disability more nearly approximates extension of the leg 
to 15 degrees, or flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca.  

The evidence reflects no significant variation in severity of 
left knee symptomatology, including pain, associated with the 
veteran's left knee disability at any time during the 
pendency of the claim since 1995.  The 10 percent disability 
rating currently assigned for the painful limitation of 
motion attributed to the veteran's service-connected left 
knee arthritis specifically contemplates his actual left knee 
pain and painful motion.  See 38 C.F.R. § 4.71a (a 10 percent 
rating is for application for each major joint limitation of 
motion under Diagnostic Code 5003); 38 C.F.R. § 4.59 (the 10 
percent initial rating assigned for arthritis recognizes an 
actually painful joint).  For these reasons, the Board finds 
that the schedular criteria for an initial rating in excess 
of 10 percent for arthritis of the left knee, for any period 
during the claim, have not been met.  The preponderance of 
the evidence is against the claim.

IV.  Extraschedular Considerations

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that either of the veteran's service-connected left knee 
disabilities has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating residuals of left knee disability 
(instability) or arthritis for any period during the pendency 
of the claim.  The veteran has not undergone any 
hospitalization for his left knee disabilities.  He reported 
that he underwent treatment of the left knee for only about 
one year at some time before April 2001.  The medical 
evidence spanning the entire period of the claim is otherwise 
negative for any evidence of treatment for left knee 
disabilities.  Consequently, the rating criteria adequately 
address the veteran's symptoms of instability, stiffness, and 
painful and limited motion.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

The appeal for an increased rating for service-connected left 
knee disability manifested by instability, in excess of 10 
percent prior to April 30, 2001, and in excess of 20 percent 
from April 30, 2001, is denied.  

The appeal for an initial rating in excess of 10 percent for 
arthritis of the left knee is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

